Per Curiam. Beverly C. Claunch, a state-salaried, part-time public defender for the Sixteenth Judicial District, Stone County, was appointed by the trial court to represent appellant David Kelly Chapman, an indigent defendant, in this criminal case. Chapman was convicted of manufacturing a controlled substance and sentenced to life imprisonment. A notice of appeal from the judgment of conviction was timely filed, and the record has been lodged with our clerk.  Ms. Claunch now asks this court to relieve her as counsel for Chapman and to appoint new counsel for Chapman in this criminal appeal. In support of her motion to be relieved, Ms. Claunch asserts that she will not be compensated by the Arkansas Public Defender Commission for work performed in the appeal of this matter. She further asserts that she is ineligible for compensation by this court pursuant to our recent opinion in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000). Under these circumstances, we grant Ms. Claunch’s motion to be relieved for good cause shown. See Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000) (per curiam). Robert L. Herzfeld, Jr., will be substituted as attorney for appellant David Kelly Chapman.